DETAILED CORRESPONDENCE

Claims 1-15 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/17/2019 and 12/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Drawings
The drawings are objected to because (1) a first seal member should be just to the inside of the gap shown and “64” should point to the first seal member (Fig. 7), and the seal “64” should be shown as actuated, i.e., no gap, on Fig. 9, and the sectional indicator “7”  should be removed because there is no gap in the actuated position and Fig. 7 has such a gap (i.e., corresponding with Fig. 3), (2) the sectional indicator “4” should be removed on Fig. 3 because Fig. 4 depicts set brakes with no space between the brake and the pipe, and (3) the brakes “50” on Fig. 9 should be shown as set, i.e., without a gap.  Additionally, (4) there is inconsistency between Figs. 13 and 14, the former showing “119” with no connection to a tool “114,” the latter showing such a connection.  The latter configuration is most likely the correct configuration.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Specification
The disclosure is objected to because “Spokes 8” is an apparent typo of “Spokes 38” (para. [0043]), “in order to isolation” is an apparent typo of “in order to isolate” (para. [0048]), “distant” is an apparent typo of “distance” (para. [0053]), and “releasably secure” is an apparent typo of “releasably securing” (para. [0065]).  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “isolation sheet” in claims 1 and 9, “ejector device” in claims 1 and 9, “tool assembly” in claims 1 and 9, “tool guide” in claims 3 and 11, and “hinge member” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and 9  There is no disclosure of an embodiment where the first ring body moves toward the first ring body (if even possible) (claim 1, ninth sub-paragraph and claim 9, third sub-paragraph).  Claims 2-8 depend from claim 1 and claims 10-15 depend from claim 9)

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1  It is unclear whether moving the second ring body or elongating the isolation “sheet” is what causes the “defining” of the annular work space.  Additionally, it is unclear how the first ring body moves toward itself in the ninth sub-paragraph.  The examiner assumes “in a direction towards the second ring body”.  Additionally, an outer diameter surface of the isolation tool is used for actuation of the first seal member (second sub-paragraph) and the isolation tool outer diameter surface is separated by the movement of the second ring body prior to the actuation of the second seal member which uses “the outer diameter surface of the isolation tool” (fourth sub-paragraph).  This renders the claim indefinite since there is no continuity of the outer diameter surface after the second ring body as moved, thus, the second seal actuation cannot use “the outer diameter surface” used by the first seal actuation.  Additionally, the term “sheet” renders the claim indefinite in that the structure claimed is not a “sheet” as that term is used.  Claims 2-8 depend from claim 1.
Claim 9  it is unclear how the first ring body moves toward itself in the third sub-paragraph.  The examiner assumes “in a direction towards the second ring body”.  Additionally, an outer diameter surface of the isolation tool is used for actuation of the first seal member (second sub-paragraph) and the isolation tool outer diameter surface is separated by the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP54150718) [Inoue], in view of Berube et al. (US5844127) [Berube].
Claim 1  Inoue discloses a method for isolating and performing work [using the “tools” per the abstract “Purpose”] on a segment of a pipe 2 through which a fluid flows, the method including: 
5 and a second ring body 11; 
actuating a first seal member 3 of the first ring body, the first seal member forming an annular seal between an outer diameter surface of the isolation tool and an inner diameter surface of the pipe [after inflating the diaphragm 3 using line 1]; 
moving the second ring body in a direction away from the first ring body and elongating an isolation sheet [bellows 4 expands from fluid in line 1’’ to move the second ring body 11] that extends between the first ring body and the second ring body, where the isolation sheet has a smaller maximum outer diameter than an inner diameter of the pipe, defining an annular work space between an outer diameter surface of the isolation sheet and the inner diameter surface of the pipe [an annular space is defined, such space being at least partially between the expanded diaphragms 3,12, the pipe 2, and the bellows 4]; 
actuating a second seal member 12 of the second ring body, the second seal member forming an annular seal between the outer diameter surface of the isolation tool and the inner diameter surface of the pipe; 
performing work within the annular work space with a tool assembly of the isolation tool [implicitly necessary from the “Purpose” that the “tools” being moved are to be used in the annular workspace since a tool inside the “moving member” would be prevented from accessing anything but the moving member]; 
releasing the first seal member [per the cited usage of valve 13, the diaphragm 3 is deflated, such that the springs 7 will draw the first ring body 6 toward the second ring body 11]; 
moving the first ring body in a direction towards the second [see the above Section 112(b) rejection] ring body [per the cited usage of valve 13, the diaphragm 3 is deflated, such that the springs 7 will draw the first ring body 6 toward the second ring body 11] and compacting the isolation sheet [per the cited use of valve 15 the bellows 4 contract]; 
releasing the second seal member [per the cited use of valve 14, the diaphragm 12 is deflated]; and 
retrieving the isolation tool from the bore of the pipe [implicit following the usage of the tools].
Inoue does not explicitly disclose reducing a pressure within the annular work space by removing fluids within the annular work space with an ejector device of the isolation tool or balancing the pressure of the annular work space and a pressure of the bore of the pipe.
In association with an annular work space S formed by two seals R1,R2 on a device for isolating or testing a pipe segment 32 [Fig. 7-8B; col. 7, line 18 – col. 8, line 38, claim 3], Berube discloses lines 90,90’ for filling/pressurizing or venting draining the space S, respectively [Fig. 7-8B; col. 7, line 18 – col. 8, line 38, claim 3].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Inoue to include Berube lines and equipment for accomplishing at least the Berube pressurizing and de-pressurizing functions of such lines in a configuration whereby the operator could choose to empty the annular work space, using line 90 as an ejector device, in order to preclude high pressures and/or fluids in the annular work space that might interfere with tool operations, while also being able to pressure the annular work space to avoid having to release the first seal with a large differential pressure between the first seal and the tool interior, the tool interior being in communication with the pipe fluids, such that a undesirably large pressure differential would be across the first seal as the operator begins to unseal the first ring body.  One of ordinary skill in the art would reasonably have expected that this inclusion/configuration would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carson (US20080209986) discloses pressuring and de-pressuring an annular work space [Fig. 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676